Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 27-28, 33-43 and 47-49 are allowed.
Response to Arguments
2.	Applicant's arguments filed 7 march 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that “Scharf is largely concerned with neural stimulating rather than acquiring and recording the resulting data… However, this teaching of Scharf relates to the provision of stimulation, not to data communications and the off-boarding of data resulting from the neural stimulation in particular… However, there is nothing to suggest that this speculative recitation in Scharf contemplates issues in off-boarding of data (rather than input of data for neural stimulation), or what form the wireless communications could take to be best suited to use in neural probes”.
The examiner respectfully disagrees. Scharf et al. teaches on page 6 “the probe system running from a USB interface that connects to a small PCB and offers electronic control of the 96 µLED. (c ) SEM of an integrated probe showing how microelectrodes can be incorporated into the µLED device to allow two-way communication with neural circuits”.  Two-way communication includes transmitting signals from the probe towards the communication interface and the control electronics.
Varkonyi et al. teaches using VLC to wirelessly transmit detected neural signals to a remote receiver.
The combination of Scharf et al. and Varkonvi et al. teaches all the limitations of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 44-46 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (Depth-specific optogenetic control in vivo with a scalable, high-density 
μLED neural probe: Robert Scharf, Tomomi Tsunematsu, Niall McAlinden1, Martin D. Dawson, Shuzo Sakata & Keith Mathieson, 23 June 2016) in view of Varkonyi et al. (Data Transmission for High-Bandwidth Neural Interfacing Using Visible Light Communication: Gábor Várkonyi, Jonathan J. D. McKendry, Niall McAlinden, Martin D. Dawson and Keith, 2016).
Regarding claim 44, Scharf et al. teaches a neural probe system comprising:
at least one neural probe; an optical wireless communications interface; and a processing system (Scharf et al. teaches in FIG. 4(b) and FIG. 6S(b) an interface for neural probe comprising µLED probes leading to a multiplexer IC (i.e., probe interface), a USB interface (i.e., communication interface) and control electronics (i.e., processing system)), wherein: the processing system is configured to process data from the at least one probe, provide the processed data to the communications interface (Scharf et al. teaches in FIG. 4(b) and FIG. S6(b) that the multiplex IC interfaces to the USB interface through the control electronics); and the communications interface is configured to communicate the processed data to a plurality of remote device devices (Scharf et al. teaches in FIG. 4(b) and FIG. 6S(b) a USB interface to communicate with an external device).
The difference between Scharf et al. and the claimed invention is that Scharf et al. does not expressly teach that the communication interface is a wireless optical communication interface.
Varkonyi et al. teaches in FIG. 1, Introduction and Conclusion sections using VLC to wirelessly transmit detected neural signals to a remote receiver.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use VLC (i.e., optical communication) to wirelessly communicate the processed data of neural signals, as taught by Varkonyi et al., in the device of Scharf et al. because VLC allows for reliable wireless data transmission of the neural system with fast data rates in excess of 3 Gbit/s.
Claim 45 and claim 46 are interpreted and rejected as claim 44.
Regarding claim 50 Scharf et al. in view of Varkonvi et al. teaches the system of claim 46, wherein the optical wireless communications interface comprises: a plurality of optical communications light sources operable responsive to the processing system, wherein the processed data is encoded in light signals emitted by the optical communications light sources (Varkonvi et al. teaches on page 41, Introduction section, using 32 VLC channels to transmit brain signals). 
Regarding claim 51 Scharf et al. in view of Varkonvi et al. teaches the system of claim 46, wherein the optical wireless communications interface is configured to communicate a plurality of different data streams coalesced into a single or combined data or communications stream (Varkonvi et al. teaches on page 41, Introduction section, using 32 VLC channels to transmit brain signals).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINA M SHALABY/Examiner, Art Unit 2636